Citation Nr: 1525153	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. It was last before the Board in October 2014, when the Board remanded the matter in accordance with a May 2014 Order from the U.S. Court of Appeals for Veterans Claims (CAVC), granting a Joint Motion for Remand (JMR). See October 2014 Board Decision.

Pursuant to the Board's October 2014 remand directives, the Appeals Management Center (AMC) obtained additional VA medical records, provided a new VA medical examination in connection with the Veteran's claim, associated the records and examination report with the claims file, and readjudicated the Veteran's claim. See January 2015 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this case should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran did not contract Hepatitis C during, or as a result of, his active duty service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for Hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A September 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In October 2014, the Board remanded these claims for further development, to include obtaining additional VA medical records (VAMRs). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. While attempts have been made to obtain the Veteran's Social Security Administration (SSA) Records, in February 2013, a formal finding was made that these records were unavailable and all efforts to obtain them had been exhausted. See February 2013 Memorandum. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The November 2010 and December 2014 VA examiners reviewed the claims file, performed physical examinations, and described the etiology of the Veteran's Hepatitis C in sufficient detail to enable the Board to make a fully informed decision. The examination reports are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that his Hepatitis C relates to service. Specifically, he contends it is related to self-proclaimed in-service high risk sexual activity; illicit drug use, including one instance of intravenous drug use that did not involve sharing needles; or receiving vaccinations through pressurized vaccine guns. See June 2011 Notice of Disagreement. He also recently claimed an in-service risk factor of "stress in service." See July 2014 Statement. Although there is no question that the Veteran currently has Hepatitis C, the evidence of record does not show that this disability was caused or aggravated by service or otherwise relate to service, including his claimed in-service risk factors. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA has recognized risk factors for Hepatitis C, include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998. 

A VA Fast Letter issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004) identified key points that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

To the extent the Veteran is claiming he acquired Hepatitis C due to "stress in service," the Board notes that stress is not a risk factor, as Hepatitis C requires exposure of the disease for transmission.

The Veteran's March 1972 enlistment examination noted he had no disqualifying defects or communicable diseases . See March 1972 Report of Medical Examination. On separation, the examining medical officer did not note any findings of Hepatitis C, and the Veteran reported that he was in good health and denied jaundice or Hepatitis. See March 1975 Reports of Medical Examination and History. There is no evidence he complained of or was treated for Hepatitis C during service. See STRs.

Post-service records show that in October 1991, while attending a VA cocaine treatment program, the Veteran denied a history of Hepatitis. October 1991 VAMRs. December 1991 blood tests taken as part of VA substance abuse treatment did not diagnose Hepatitis. December 1991 VAMRs. The first evidence of Hepatitis was in April 1994. April 1994 VAMRs. Treatment records indicate longstanding substance abuse problems, including intravenous drug use. VAMRs.

In November 2010, a VA examiner noted the Veteran reported using intravenous drugs from 1974 - so while in service - until the late 1980s. A later statement from the Veteran reported one instance of intravenous drug use in service, which did not involve sharing needles. See June 2011 Notice of Disagreement. During his examination, he also reported intranasal cocaine use and smoking crack cocaine from the 1974 until the early 1990s, as well as drinking heavily. He denied other Hepatitis risk factors, including body piercings, tattoos, blood transfusions, or employment in health care, but he did report sexual promiscuity with multiple prostitutes in the past, as well as sharing needles. The examiner opined that the Veteran's Hepatitis C was most likely a result of longstanding intravenous drug use, as opposed to potentially receiving vaccines in service with a pressurized vaccine gun. See November 2010 VA Examination Report. The examiner noted there was no evidence that a pressurized vaccine gun was used in service, and that his history of intravenous drug use, especially involving sharing needs, highly outweighed the minimal risk of Hepatitis C exposure from pressurized vaccine guns. Id.

In December 2014, a VA examined noted that it was "less likely than not" that the Veteran's Hepatitis C was the result of high risk factors during active service, including high-risk sexual activity and illicit drug use, and more likely the result of intranasal and intravenous cocaine and heroin use, due to the much higher risk from this activity.

The November 2010 and December 2014 VA examiners' opinions constitute probative evidence that weighs against entitlement to service connection for Hepatitis C. The examinations were conducted by medical doctors who based their opinion on comprehensive reviews of the Veteran's medical history and current medical literature.

The Board has considered the Veteran's statements that he believes Hepatitis C was incurred in service, including his contention that it manifest as early as summer 1974, when he reports he tried to donate plasma and was denied. See June 2011 Notice of Disagreement. The Veteran's statements are outweighed by the two examiners' opinions. See November 2010 and December 2014 VA Examination Reports. Whether the Veteran's Hepatitis C relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his Hepatitis C relates to service does not constitute competent evidence. His statements are outweighed by the examiners' opinions, which were rendered by medical professionals. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The fact that nearly 20 years elapsed between service separation, in April 1975, and the first diagnosis of Hepatitis C, in April 1994, further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service). During that time frame, the Veteran's blood was drawn at least once with no evidence of Hepatitis C. Moreover, the Veteran was diagnosed as having Hepatitis C subsequent to longstanding intravenous drug use involving sharing needles, a recognized risk factor for the transmission of Hepatitis C. See VBA Fast Letter 211B (98-110), November 30, 1998; see also VBA Fast Letter 04-13, June 29, 2004. Thus, the probative evidence weighs against a relationship between the Veteran's Hepatitis C and his military service.

To the extent that the Veteran contends his drug use began in service - even if it were determined that his Hepatitis C was the result of his one reported instance of intravenous drug use in service that did not involve sharing needles, as opposed to the many years of post-service intravenous drug use that also included needle sharing - because intravenous drug use is considered willful misconduct, it cannot be the basis for a grant of service connection. 38 C.F.R. § 3.1(m).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for Hepatitis C is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


